Exhibit 10.2

 

EMPLOYEE MATTERS AGREEMENT

BY AND BETWEEN

INLAND AMERICAN REAL ESTATE TRUST, INC.

AND

XENIA HOTELS & RESORTS, INC.

DATED AS OF FEBRUARY 3, 2015

 

 



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

This Employee Matters Agreement (the “Agreement”) is entered into as of
February 3, 2015, by and between Inland American Real Estate Trust, Inc., a
Maryland corporation (“Inland American”), and Xenia Hotels & Resorts, Inc., a
Maryland corporation (“Xenia”), each a “Party” and together, the “Parties.”

RECITALS:

WHEREAS, Xenia is and prior to the Distribution will be a wholly owned
subsidiary of Inland American;

WHEREAS, the board of directors of Inland American has determined that it is
advisable and in the best interests of Inland American to establish Xenia as an
independent publicly traded company;

WHEREAS, to effect this separation, the Parties have entered into that certain
Separation and Distribution Agreement dated as of January 20, 2015 (as amended
or otherwise modified from time to time, the “Separation Agreement”); and

WHEREAS, pursuant to the Separation Agreement, Inland American and Xenia are
entering into this Agreement for the purpose of allocating between and among
them certain assets, Liabilities and responsibilities with respect to certain
(i) employees, (ii) compensation and benefit plans, programs and arrangements
and (iii) other employee-related matters.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. The following capitalized terms shall have the meanings
set forth below when used in this Agreement:

“Accrued PTO” means, with respect to an Inland American Employee or a Xenia
Employee, such individual’s accrued vacation, paid-time-off and sick time, if
any.

“Affiliate” shall mean, with respect to any specified Person, any other Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the specified Person. For this
purpose “control” of a Person means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
Person, whether through ownership of voting securities, by contract or
otherwise. Unless explicitly provided herein to the contrary, for purposes of
this Agreement, Inland American shall be deemed not to be an Affiliate of Xenia
or any of its Subsidiaries, and Xenia shall be deemed not to be an Affiliate of
Inland American or any of its Subsidiaries (other than Xenia and the Xenia
Subsidiaries).

 

1



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the preamble to this Agreement
and includes all Exhibits attached hereto or delivered pursuant hereto.

“Ancillary Agreements” shall have the meaning provided in the Separation
Agreement.

“Benefit Plan” shall mean any compensation and/or benefit plan, program,
arrangement, agreement or other commitment that is sponsored, maintained,
entered into or contributed to by an entity or with respect to which such entity
otherwise has any liability or obligation, whether fixed or contingent,
including each such (i) employment, consulting, noncompetition, nondisclosure,
nonsolicitation, severance, termination, pension, retirement, supplemental
retirement, excess benefit, profit sharing, bonus, incentive, sales incentive,
commission, deferred compensation, retention, transaction, change in control and
similar plan, program, arrangement, agreement or other commitment, (ii) stock
option, restricted stock, restricted stock unit, share unit, performance stock,
stock appreciation, stock purchase, deferred stock or other compensatory equity
or equity-based plan, program, arrangement, agreement or other commitment,
(iii) savings, life, health, disability, accident, medical, dental, vision,
cafeteria, insurance, flexible spending, adoption/dependent/employee assistance,
tuition, vacation, relocation, paid-time-off, other fringe benefit and other
employee compensation plan, program, arrangement, agreement or other commitment,
including in each case, each “employee benefit plan” as defined in Section 3(3)
of ERISA and any trust, escrow, funding, insurance or other agreement related to
any of the foregoing.

“COBRA” shall mean the continuation coverage requirements for “group health
plans” under Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and as codified in Code Section 4980B and Sections 601 through
608 of ERISA, together with all regulations promulgated thereunder.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Distribution” shall have the meaning provided in the Separation Agreement.

“Distribution Date” shall mean the date on which the Distribution occurs, such
date to be determined by, or under the authority of, the board of directors of
Inland American, in its sole and absolute discretion.

“DOL” shall mean the U.S. Department of Labor.

“Effective Time” shall have the meaning provided in the Separation Agreement.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Force Majeure” has the meaning set forth in Section 10.19.

“Former Inland American Employee” shall mean any employee, consultant, director
or other service provider who provides or provided services primarily for the
benefit of any Inland American Entity and who (A) terminates or has terminated
his or her employment or other service

 

2



--------------------------------------------------------------------------------

relationship with any Inland American Entity at any time, including any such
individual who terminated employment or service prior to the Effective Time, and
(B) the Parties determine to be a Former Inland American Employee. For the
avoidance of doubt, any transfer of employment or other service relationship
between the Inland American Entities and/or the Xenia Entities for purposes of
effectuating the Distribution shall not constitute a termination of employment
or other service relationship for purposes of this definition. To the extent
such designation is not readily made, the Parties agree to negotiate in good
faith to agree upon a designation as a Former Inland American Employee or a
Former Xenia Employee.

“Former Xenia Employee” shall mean any employee, consultant, director or other
service provider who provides or provided services primarily for the benefit of
any Xenia Entity and who (A) terminates or has terminated his or her employment
or other service relationship with any Xenia Entity at any time, including any
such individual who terminated employment or service prior to the Effective
Time, and (B) whom the Parties determine to be a Former Xenia Employee. For the
avoidance of doubt, any transfer of employment or other service relationship
between Inland American Entities and/or Xenia Entities for purposes of
effectuating the Distribution shall not constitute a termination of employment
or other service relationship for purposes of this definition. To the extent
such designation is not readily made, the Parties agree to negotiate in good
faith to agree upon a designation as a Former Inland American Employee or a
Former Xenia Employee.

“Governmental Authority” shall mean any U.S. federal, state, local or non-U.S.
court, government, department, commission, board, bureau, agency, official or
other regulatory, administrative or governmental authority.

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, as amended.

“Inland American” shall have the meaning provided in the preamble to this
Agreement.

“Inland American 401(k) Plan” shall mean the Inland Group, Inc. Savings Plan.

“Inland American Benefit Plan” shall mean each Benefit Plan sponsored,
maintained entered into or contributed to by any Inland American Entity, in any
case, under which more than one service provider is eligible to receive
compensation and/or benefits.

“Inland American Cash Incentive Plans” shall have the meaning provided in
Section 6.1.

“Inland American Cafeteria Plan” shall mean a “cafeteria plan” (within the
meaning of Section 125 of the Code), including any health flexible spending
account or dependent care plan, maintained by Inland American.

“Inland American Employee” shall mean each employee, consultant, director and
other service provider who provides services primarily for the benefit of any
Inland American Entity and who, following the Effective Time, remains employed
by or in service with any Inland American Entity, including any such active
employees and any such employees on approved leaves of absence.

 

3



--------------------------------------------------------------------------------

“Inland American Entities” means Inland American and the Subsidiaries of Inland
American other than Xenia and the Xenia Subsidiaries (each, an “Inland American
Entity”).

“Inland American Equity Plans” shall mean the Inland American Real Estate Trust,
Inc. 2014 Share Unit Plan, the Inland American Communities Group, Inc. 2014
Share Unit Plan, the Inland American Real Estate Trust, Inc. Amended and
Restated Independent Director Stock Option Plan and any other stock option or
equity incentive compensation plan or arrangement maintained by any Inland
American Entity on or prior to the Distribution Date for the benefit of
employees, consultants, directors and/or other service providers of any Inland
American Entity. For the avoidance of doubt, neither the Xenia Hotels & Resorts,
Inc. 2014 Share Unit Plan nor the Xenia Hotels & Resorts, Inc., XHR Holding,
Inc. and XHR LP 2015 Incentive Award Plan shall be deemed to be an Inland
American Equity Plan.

“Inland American Health and Welfare Plans” shall mean, collectively, the plans
listed on Exhibit A hereto.

“Inland American Individual Agreement” shall mean each Benefit Plan sponsored,
maintained entered into or contributed to by any Inland American Entity, in any
case, under which no more than one service provider is eligible to receive
compensation and/or benefits.

“Inland American Participant” shall mean any individual who, (i) prior to the
Distribution Date, is eligible to participate in one or more Inland American
Benefit Plans and has not become a Xenia Participant, and (ii) following the
Distribution Date, is (A) an Inland American Employee who is eligible to
participate in one or more Inland American Benefit Plans, (B) a Former Inland
American Employee who remains entitled to payments, benefits and/or
participation under any Inland American Benefit Plan, (C) a Former Xenia
Employee who terminated employment or other service on or prior to the
Distribution Date, to the extent such individual remains entitled to payments,
benefits and/or participation under any Inland American Benefit Plan, or (D) a
beneficiary, dependent or alternate payee of any of the foregoing. For the
avoidance of doubt, “Inland American Participant” shall not include any
individual who becomes a Xenia Participant (or any beneficiary, dependent or
alternate payee thereof) once such individual becomes a Xenia Participant.

“IRS” shall mean the Internal Revenue Service.

“Law” shall mean any law, statute, ordinance, code, rule, regulation, order,
writ, proclamation, judgment, injunction or decree of any Governmental
Authority.

“Liability” and “Liabilities” shall have such meanings as provided in the
Separation Agreement.

“Participating Company” shall mean, with respect to an Inland American Benefit
Plan, any Inland American Entity and, prior to the Distribution, each Xenia
Entity, in each case, that is a participating employer in such Inland American
Benefit Plan.

“Party” or “Parties” shall have the meaning provided in the preamble to this
Agreement.

 

4



--------------------------------------------------------------------------------

“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, a union, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

“Separation Agreement” shall have the meaning provided in the recitals to this
Agreement.

“Subsidiary” shall mean, with respect to any specified Person, any corporation,
partnership, limited liability company, joint venture or other organization,
whether incorporated or unincorporated, of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such specified Person or by any one or more of
its subsidiaries, or by such specified Person and one or more of its
subsidiaries.

“Transaction Bonus Awards” shall have the meaning provided in Section 3.1.

“Transactions” shall have such meaning as provided in the Separation Agreement.

“Workers’ Comp Liabilities” shall have the meaning provided in Section 5.6.

“Xenia” shall have the meaning provided in the preamble to this Agreement.

“Xenia 401(k) Plan” shall have the meaning provided in Section 4.1.

“Xenia Benefit Plan” shall mean each Benefit Plan (i) that is not an Inland
American Benefit Plan, (ii) which is sponsored, maintained, entered into or
contributed to by any Xenia Entity, and (iii) under which more than one service
provider is eligible to receive compensation and/or benefits, including the
Xenia 401(k) Plan, each Xenia Equity Plan, the Xenia Cafeteria Plan and the
Xenia Health and Welfare Plans.

“Xenia Cafeteria Plan” shall mean a “cafeteria plan” (within the meaning of
Section 125 of the Code), including any health flexible spending account or
dependent care plan, maintained by any Xenia Entity.

“Xenia Employee” shall mean each employee, consultant, director and other
service provider who provides services primarily for the benefit of any Xenia
Entity and who, following the Effective Time, remains employed by or in service
with any Xenia Entity, including any such active employees and any such
employees on approved leaves of absence.

“Xenia Entities” means Xenia and each Xenia Subsidiary (each, a “Xenia Entity”).

“Xenia Equity Plan” shall mean the Xenia Hotels & Resorts, Inc. 2014 Share Unit
Plan, the Xenia Hotels & Resorts, Inc., XHR Holding, Inc. and XHR LP 2015
Incentive Award Plan and any other stock option or equity incentive compensation
plan or arrangement maintained by any Xenia Entity on or prior to the
Distribution Date for the benefit of employees, consultants, directors and/or
other service providers of any Xenia Entity.

“Xenia Health and Welfare Plans” shall have the meaning provided in Section 5.1.

 

5



--------------------------------------------------------------------------------

“Xenia Individual Agreement” shall mean each Benefit Plan sponsored, maintained
entered into or contributed to by any Xenia Entity, in any case, under which no
more than one service provider is eligible to receive compensation and/or
benefits.

“Xenia Participant” shall mean any individual who is or becomes (i) a Xenia
Employee who is eligible to participate in one or more Xenia Benefit Plans,
(ii) a Former Xenia Employee who remains entitled to payments, benefits and/or
participation under any Xenia Benefit Plan, or (iii) a beneficiary, dependent or
alternate payee of any of the foregoing, in each case, beginning on the first
date that such individual qualifies as a Xenia Participant in accordance with
any of the foregoing.

“Xenia Subsidiaries” shall have such meaning as provided in the Separation
Agreement.

Section 1.2 References; Interpretation. References in this Agreement to any
gender include references to all genders, and references to the singular include
references to the plural and vice versa. Unless the context otherwise requires,
the words “include,” “includes” and “including” when used in this Agreement
shall be deemed to be followed by the phrase “without limitation.” Unless the
context otherwise requires, references in this Agreement to Articles, Sections
and Exhibits shall be deemed references to Articles and Sections of, and
Exhibits to, this Agreement. Unless the context otherwise requires, the words
“hereof,” “hereby” and “herein” and words of similar meaning when used in this
Agreement refer to this Agreement in its entirety and not to any particular
Article, Section or provision of this Agreement.

ARTICLE II

GENERAL PRINCIPLES

Section 2.1 Post-Distribution Employment. Immediately after the Effective Time,
by virtue of this Agreement and without further action by any Person, (a) each
Inland American Employee shall continue to be employed or engaged at Inland
American or such other Inland American Entity as employs or engages such Inland
American Employee as of immediately prior to the Effective Time, and (b) each
Xenia Employee shall continue to be employed or engaged at Xenia or such other
Xenia Entity as employs or engages such Xenia Employee as of immediately prior
to the Effective Time. The Parties shall cooperate to effectuate any transfers
of employment contemplated by this Agreement, including transfers necessary to
ensure that all Inland American Employees are employed or engaged at an Inland
American Entity and all Xenia Employees are employed or engaged at a Xenia
Entity, in each case, as of immediately prior to the Effective Time.

Section 2.2 No Termination/Severance; No Change in Control. No Inland American
Employee or Xenia Employee shall (a) terminate employment or service or be
deemed to terminate employment or service solely by virtue of the consummation
of the Distribution, any transfer of employment or other service relationship
contemplated hereby, or any related transactions or events contemplated by the
Separation Agreement, this Agreement or any other Ancillary Agreement, or
(b) become entitled to any severance, termination, separation or similar rights,
payments or benefits, whether under any Benefit Plan or otherwise, in connection
with any of the foregoing. Other than with respect to awards granted under the
Inland American Real Estate Trust, Inc. 2014 Share Unit Plan or the Xenia
Hotels & Resorts, Inc. 2014 Share Unit Plan or as otherwise expressly provided
in an Inland American Benefit Plan or Xenia Benefit Plan, neither the

 

6



--------------------------------------------------------------------------------

Distribution nor any other transaction(s) contemplated by the Separation
Agreement, this Agreement or any other Ancillary Agreement shall constitute or
be deemed to constitute a “change in/of control” or any similar corporate
transaction impacting the vesting or payment of any amounts or benefits for
purposes of any Inland American Benefit Plan or Xenia Benefit Plan. Awards
granted under the Inland American Real Estate Trust, Inc. 2014 Share Unit Plan
or the Xenia Hotels & Resorts, Inc. 2014 Share Unit Plan shall be treated
according to the terms of the applicable plan and any award agreement
thereunder.

Section 2.3 Termination of Xenia Participation in Inland American Benefit Plans;
Liability for Benefit Plans and Individual Agreements.

(a) Except as otherwise expressly provided for in this Agreement (including with
respect to participation in any Inland American Equity Plan) or as otherwise
expressly agreed to in writing between the Parties, effective as of the
Effective Time, (i) Xenia and each other Xenia Entity shall cease to be a
Participating Company in each Inland American Benefit Plan (to the extent any
such Xenia Entity was such a Participating Company as of immediately prior to
the Distribution), and (ii) each Xenia Participant shall cease to participate
in, be covered by, accrue benefits under or be eligible to contribute to any
Inland American Benefit Plan (to the extent any such Xenia Participant so
participated in any Inland American Benefit Plan as of immediately prior to the
Distribution), and, in each case, Inland American and Xenia shall take all
necessary action prior to the Effective Time to effectuate each such cessation.

(b) Effective as of the Effective Time, (A) Inland American and/or the other
Inland American Entities shall be solely liable for, and no Xenia Entity shall
have any obligation or Liability under, any Inland American Benefit Plan or
Inland American Individual Agreement, and (B) except to the extent provided in
Section 3.1 below, Xenia and/or the other Xenia Entities shall be solely liable
for, and no Inland American Entity shall have any obligation or Liability under,
any Xenia Benefit Plan or any Xenia Individual Agreement.

Section 2.4 Employment Law Liabilities.

(a) Separate Employers. Subject to the provisions of ERISA and the Code, on and
after the Distribution Date, each Inland American Entity shall be a separate and
independent employer from each Xenia Entity.

(b) Employment Litigation. Except as otherwise expressly provided in this
Agreement, (i) Xenia and/or the other Xenia Entities shall be solely liable for,
and no Inland American Entity shall have any obligation or Liability with
respect to, any employment-related claims and Liabilities regarding Xenia
Employees, prospective Xenia Employees and/or Former Xenia Employees relating
to, arising out of, or resulting from the prospective employment or service,
actual employment or service and/or termination of employment or service, in any
case, of such individual(s) with any Inland American Entity or Xenia Entity,
whether the basis for such claims arose before, as of, or after the Effective
Time, and (ii) Inland American and/or the other Inland American Entities shall
be solely liable for, and no Xenia Entity shall have any obligation or Liability
with respect to, any employment-related claims and Liabilities regarding Inland
American Employees, prospective Inland American Employees and/or Former Inland
American Employees relating to, arising out of, or resulting from the
prospective employment or service,

 

7



--------------------------------------------------------------------------------

actual employment or service and/or termination of employment or service, in any
case, of such individual(s) with any Inland American Entity or Xenia Entity,
whether the basis for such claims arose before, as of, or after the Effective
Time.

Section 2.5 Service Recognition.

(a) Pre-Distribution Service Credit. With respect to Xenia Participants, each
Xenia Benefit Plan shall provide that all service, all compensation and all
other benefit-affecting determinations (including with respect to vesting) that,
as of immediately prior to the Effective Time, were recognized under a
corresponding Inland American Benefit Plan (or would have been recognized under
a corresponding Inland American Benefit Plan in which such Xenia Participant was
eligible to participate immediately prior to the Effective Time, had such Xenia
Participant actually participated in such corresponding Inland American Benefit
Plan) shall, as of immediately after the Effective Time or any subsequent
effective date for such Xenia Benefit Plan, receive full recognition, credit and
validity and be taken into account under such Xenia Benefit Plan to the same
extent as credit was (or would have been) recognized under such Inland American
Benefit Plan, except (i) to the extent that duplication of benefits would result
or (ii) for benefit accrual under any defined benefit pension plan.

(b) Post-Distribution Service Credit. Except to the extent required by
applicable Law, (i) no Inland American Entity shall be obligated to recognize
any service of a Xenia Employee after the Effective Time for any purpose under
any Inland American Benefit Plan, and (ii) no Xenia Entity shall be obligated to
recognize any service of an Inland American Employee after the Effective Time
for any purpose under any Xenia Benefit Plan; provided, however, that nothing
herein shall prohibit any Inland American Entity or any Xenia Entity from
recognizing such service.

ARTICLE III

EQUITY PLANS

Section 3.1 Inland American Equity Plans; Xenia Equity Plans. Following the
Effective Time, except as set forth in the following sentence, Xenia (acting
directly or through any Xenia Entity) shall be responsible for any and all
Liabilities and other obligations with respect to the Xenia Equity Plans and all
awards granted thereunder, and Inland American (acting directly or through any
Inland American Entity) shall be responsible for any and all Liabilities and
other obligations with respect to the Inland American Equity Plans and all
awards granted thereunder. Notwithstanding the forgoing, Inland American shall
be responsible for any and all Liabilities and with respect to any awards
granted to Inland American Employees prior to the Effective Time under the Xenia
Hotels & Resorts, Inc. 2014 Share Unit Plan (the “Transaction Bonus Awards”). To
the extent that any Xenia Entity actually incurs any Liability with respect the
Transaction Bonus Awards, Inland American shall reimburse Xenia for any such
amounts.

ARTICLE IV

TAX-QUALIFIED DEFINED CONTRIBUTION PLAN

Section 4.1 Inland American 401(k) Plan; Xenia 401(k) Plan. The Parties
acknowledge and agree that, as of the Distribution Date, Xenia or another Xenia
Entity has established a defined

 

8



--------------------------------------------------------------------------------

contribution plan and trust solely for the benefit of eligible Xenia
Participants (the “Xenia 401(k) Plan”). Xenia shall be responsible for taking
all necessary, reasonable and appropriate action to maintain and administer the
Xenia 401(k) Plan so that it is qualified under Section 401(a) of the Code and
the related trust thereunder is exempt under Section 501(a) of the Code.
Following the Effective Time, Xenia (acting directly or through any Xenia
Entity) shall be responsible for any and all Liabilities and other obligations
with respect to the Xenia 401(k) Plan, and Inland American (acting directly or
through any Inland American Entity) shall be responsible for any and all
Liabilities and other obligations with respect to the Inland American 401(k)
Plan.

Section 4.2 Transfer of Xenia 401(k) Plan Assets. As soon as practicable
following the Distribution Date (or such later time as mutually agreed by the
Parties), Inland American shall cause the accounts (including any promissory
notes related to outstanding participant loans) in the Inland American 401(k)
Plan attributable to eligible Xenia Participants and their beneficiaries and
alternate payees and any Inland American Participants who are Former Xenia
Employees and their beneficiaries and alternate payees, if any, and all of the
assets in the Inland American 401(k) Plan related thereto to be transferred to
the Xenia 401(k) Plan, and Xenia shall cause the Xenia 401(k) Plan to accept
such transfer of accounts, promissory notes and underlying assets and, effective
as of the date of such transfer, to assume and to fully perform, pay and
discharge, all obligations relating to the accounts of Xenia Participants (to
the extent the assets related to those accounts are actually transferred from
the Inland American 401(k) Plan to the Xenia 401(k) Plan).

Section 4.3 No Distributions. No distribution of account balances shall be made
to any Xenia Participant solely on account of the transfers from the Inland
American 401(k) Plan described in Section 4.2 above.

Section 4.4 Regulatory Filings. In connection with the transfer of assets and
Liabilities from the Inland American 401(k) Plan to the Xenia 401(k) Plan
contemplated in this Article IV, Inland American and Xenia (each acting directly
or through any Inland American Entity or the Xenia Entity, as applicable) shall
cooperate in making any and all appropriate filings required by the IRS, or
required under the Code, ERISA or any applicable regulations, and shall take all
such action as may be necessary and appropriate to cause such plan-to-plan
transfer to take place as soon as practicable after the effectiveness of the
Xenia 401(k) Plan; provided, however, that Xenia shall be solely responsible for
complying with any requirements and applying for any IRS determination letters
with respect to the Xenia 401(k) Plan.

ARTICLE V

HEALTH AND WELFARE PLANS; WORKERS’ COMPENSATION

Section 5.1 Xenia Health and Welfare Plans. As of the Distribution Date, Xenia
or one or more Xenia Subsidiaries maintains each of the health and welfare plans
set forth on Exhibit B hereto (the “Xenia Health and Welfare Plans”) for the
benefit of eligible employees of the Xenia Entities and their dependents and
beneficiaries, each of which shall remain in effect immediately following the
Distribution. In addition, as of the Distribution Date, Inland American or one
or more of the Inland American Entities maintains each of the health and welfare
plans set forth on Exhibit A hereto (the “Inland American Health and Welfare
Plans”).

 

9



--------------------------------------------------------------------------------

Section 5.2 Cafeteria Plan. As the Distribution Date, Xenia or one or more Xenia
Subsidiaries maintains the Xenia Cafeteria Plan for the benefit of eligible
employees of the Xenia Entities. Following the Effective Time, Xenia (acting
directly or through any Xenia Entity) shall be responsible for any and all
Liabilities and other obligations with respect to the Xenia Cafeteria Plan, and
Inland American (acting directly or through any Inland American Entity) shall be
responsible for any and all Liabilities and other obligations with respect to
the Inland American Cafeteria Plan. Notwithstanding the forgoing, Inland
American shall continue to administer the Inland American Cafeteria Plan with
respect to the plan year ending December 31, 2014, including with respect to
Xenia Employees and Former Xenia Employees who participated in the Inland
American Cafeteria Plan during such plan year.

Section 5.3 COBRA and HIPAA.

(a) Xenia (acting directly or through any other Xenia Entity) and the Xenia
Health and Welfare Plans shall be solely responsible for compliance with the
health care continuation coverage requirements of COBRA with respect to all
Xenia Participants (and their respective dependents and beneficiaries), in each
case, who experience a COBRA qualifying event on or after the first date on
which such individual qualifies as a Xenia Participant. Inland American (acting
directly or through any other Inland American Entity) and the Inland American
Health and Welfare Plans shall be solely responsible for compliance with the
health care continuation coverage requirements of COBRA with respect to each
individual who is an Inland American Participant (or a dependent or beneficiary
thereof) at the time such individual experiences a COBRA qualifying event,
provided that Xenia shall reimburse Inland American to the extent of any
Liability actually incurred by an Inland American Entity with respect thereto
relating to an Inland American Participant who is a Former Xenia Employee.
Neither the consummation of the Distribution, any transfer of employment
contemplated hereby, or any related transactions or events contemplated by the
Separation Agreement, this Agreement or any other Ancillary Agreement shall
constitute a COBRA qualifying event for purposes of COBRA with respect to any
Inland American Participant or any Xenia Participant (or any dependent or
beneficiary thereof).

(b) Xenia (acting directly or through any other Xenia Entity) shall be
responsible for compliance with any certificate of creditable coverage or other
applicable requirements of HIPAA or Medicare applicable to the Xenia Health and
Welfare Plans with respect to Xenia Participants. Inland American (acting
directly or through any other Inland American Entity) shall be responsible for
compliance with any certificate of creditable coverage or other applicable
requirements of HIPAA or Medicare applicable to the Inland American Health and
Welfare Plans with respect to Inland American Participants.

Section 5.4 Inland American to Provide Information. To the extent permitted by
Law, Inland American or the relevant Inland American Health and Welfare Plan
shall provide to Xenia or the relevant Xenia Health and Welfare Plan (to the
extent that relevant information is in Inland American’s possession) such data
as may be necessary for Xenia to comply with its obligations hereunder, which
may include the names of Xenia Participants who were participants in or
otherwise entitled to benefits under the Inland American Health and Welfare
Plans prior to the Distribution, together with each such individual’s service
credit under such plans, information concerning each such individual’s current
plan-year expenses incurred towards deductibles,

 

10



--------------------------------------------------------------------------------

out-of-pocket limits and co-payments, maximum benefit payments, and any benefit
usage towards plan limits thereunder. Inland American shall, as soon as
practicable after requested, provide Xenia with such additional information that
is in Inland American’s possession (and not already in the possession of a Xenia
Entity) as may be reasonably requested by Xenia and necessary to administer
effectively any Xenia Health and Welfare Plan. Inland American and each Xenia
Entity shall enter into such other agreements as are necessary to comply with
this Section 5.4, including, but not limited to, any agreements required by
HIPAA.

Section 5.5 Liabilities.

(a) Insured Benefits. With respect to employee welfare and fringe benefits that
are provided through the purchase of insurance, Inland American shall, with
respect to Xenia Participants who participated in such Inland American Health
and Welfare Plans, cause the Inland American Health and Welfare Plans to,
through such insurance policies, pay and discharge all eligible claims of Xenia
Participants that are incurred prior to the termination of such Xenia
Participants’ participation in the applicable Inland American Health and Welfare
Plan, and Xenia shall cause the Xenia Health and Welfare Plans to, through such
insurance policies, pay and discharge all eligible claims of Xenia Participants
that are incurred on or after enrollment of such Xenia Participants in the Xenia
Health and Welfare Plans (it being understood that neither Inland American
Health and Welfare Plans nor Xenia Health and Welfare Plans shall be responsible
for any claims that arise following the claimant’s termination of participation
in the applicable Inland American Health and Welfare Plan if the claimant does
not validly enroll in an applicable Xenia Health and Welfare Plan).

(b) Short-Term and Long-Term Disability Benefits. For the avoidance of doubt,
with respect to any Xenia Employee who becomes entitled to receive long-term or
short-term disability benefits prior to the Effective Time, such Xenia Employee
shall be transferred to, and shall receive any long-term or short-term
disability benefits to which such Xenia Employee is entitled under, the Xenia
Health and Welfare Plans as of the Effective Time in accordance with the terms
of such plans.

(c) Incurred Claim Definition. For purposes of this Article V, a claim or
Liability shall generally be deemed to be incurred (i) with respect to medical,
dental, vision, and/or prescription drug benefits, on the date that the health
services giving rise to such claim or Liability are rendered or performed and
not when such claim is made; provided, however that with respect to a period of
continuous hospitalization, a claim is incurred upon the first date of such
hospitalization and not on the date that such services are performed and
(ii) with respect to life insurance, accidental death and dismemberment and
business travel accident insurance, upon the occurrence of the event giving rise
to such claim or Liability.

(d) Accrued Paid-Time-Off. Following the Effective Time, (i) Xenia shall
(directly or through another Xenia Entity) recognize and honor the Accrued PTO
credited to each Xenia Employee by such individual’s employer immediately prior
to the Effective Time and (ii) Inland American shall (directly or through
another Inland American Entity) recognize and honor the Accrued PTO credited to
each Inland American Employee by such individual’s employer immediately prior to
the Effective Time. Notwithstanding the foregoing, (x) all Accrued PTO shall be
used in accordance with the terms and conditions of the post-Distribution
employer’s applicable

 

11



--------------------------------------------------------------------------------

policies and programs, to the extent permissible by law, and (y) any
paid-time-off accruals in respect of post-Distribution services (if any) shall
be made in accordance with the terms and conditions of the post-Distribution
employer’s applicable policies and programs (except to the extent otherwise
provided in an applicable Inland American Individual Agreement or Xenia
Individual Agreement).

Section 5.6 Workers’ Compensation Liabilities. All workers’ compensation
Liabilities relating to, arising out of, or resulting from any claim by an
Inland American Employee or Former Inland American Employee that results from an
accident occurring, or from an occupational disease which becomes manifest
(collectively, “Workers’ Comp Liabilities”) before, as of or after the Effective
Time, shall be retained by and be obligations of Inland American or its
insurers. All Workers’ Comp Liabilities relating to, arising out of, or
resulting from any claim by a Xenia Employee or Former Xenia Employee that
arises or manifests prior to the date on which such Xenia Employee or Former
Xenia Employee was covered by an applicable workers’ compensation insurance
program maintained by a Xenia Entity shall be obligations of Inland American and
its insurers, provided that Xenia shall reimburse Inland American to the extent
of any such Workers’ Comp Liability actually incurred by an Inland American
Entity. All Workers’ Comp Liabilities relating to, arising out of, or resulting
from any claim by a Xenia Employee or Former Xenia Employee that arises or
manifests on or after the date on which such Xenia Employee or Former Xenia
Employee was covered under a workers’ compensation insurance program maintained
by a Xenia Entity shall be obligations of Xenia and its insurers. For purposes
of this Agreement, a compensable injury giving rise to a Workers’ Comp Liability
shall be deemed to be sustained upon the occurrence of the event giving rise to
eligibility for workers’ compensation benefits or at the time that an
occupational disease becomes manifest, as the case may be. Each Inland American
Entity and each Xenia Entity shall cooperate with respect to any notification to
appropriate Governmental Authorities of the effective time and the issuance of
new, or the transfer of existing, workers’ compensation insurance policies and
claims handling contracts.

ARTICLE VI

INCENTIVE COMPENSATION

Section 6.1 Xenia Cash Incentive Plans and Liabilities. Following the Effective
Time, Xenia shall assume or retain, as applicable, responsibility for any and
all payments, obligations and other Liabilities relating to any amounts that any
Xenia Employee has either earned (if not payable by its terms prior to the
Effective Time) or become eligible to earn, in either case, as of the Effective
Time under any cash incentive, annual performance bonus, commission and similar
cash plan or program maintained by Inland American in which one or more Xenia
Employees is eligible to participate as of immediately prior to the Effective
Time (excluding, for the avoidance of doubt, any such plans maintained by a
Xenia Entity that are not Inland American Benefit Plans) (the “Inland American
Cash Incentive Plans”), and shall fully perform, pay and discharge the foregoing
if and when such payments, obligations and/or other Liabilities become due.
Inland American shall have no Liability for any payments, obligations or other
Liabilities relating to any Xenia Employee with respect to any Inland American
Cash Incentive Plan after the Effective Time. Following the Effective Time, the
Xenia Entities shall be solely responsible for, and no Inland American Entities
shall have any obligation or Liability with respect to, any and all payments,
obligations and other Liabilities under any cash incentive, annual performance
bonus, commission and similar cash plan or program maintained by Xenia, and
shall fully perform, pay and discharge the forgoing if and when such payments,
obligations and/or other Liabilities become due.

 

12



--------------------------------------------------------------------------------

Section 6.2 Inland American Retention of Cash Incentive Liabilities. Following
the Effective Time, the Inland American Entities shall be solely liable for, and
no Xenia Entity shall have any obligation or Liability with respect to, any and
all payments, obligations and other Liabilities relating to any awards that any
Inland American Employee has earned or is eligible to earn under the Inland
American Cash Incentive Plans and shall fully perform, pay and discharge the
foregoing if and when such payments, obligations and/or other Liabilities become
due.

ARTICLE VII

PAYROLL REPORTING AND WITHHOLDING

Section 7.1 Form W-2 Reporting. Inland American and Xenia shall, and shall cause
the other Inland American Entities and the other Xenia Entities to,
respectively, take such action as may be reasonably necessary or appropriate in
order to minimize Liabilities related to payroll taxes after the Effective Time.
Inland American and Xenia shall, and shall cause the other Inland American
Entities and the other Xenia Entities to, respectively, each bear its
responsibility for payroll tax obligations and for the proper reporting to the
appropriate governmental authorities of compensation earned by their respective
employees after the Effective Time.

Section 7.2 Garnishments, Tax Levies, Child Support Orders, and Wage
Assignments. With respect to garnishments, tax levies, child support orders, and
wage assignments in effect with Inland American (or any other Inland American
Entity) as of the Distribution Date for any Xenia Employee or Former Xenia
Employee, Xenia (and any other employing Xenia Entity), as appropriate, shall
honor such payroll deduction authorizations and shall continue to make payroll
deductions and payments to the authorized payee, as specified by the court or
governmental order which was on file with Inland American as of immediately
prior to the Distribution Date. Inland American shall, as soon as practicable
after the Distribution Date, provide Xenia (and any other employing Xenia
Entity), as appropriate, with such information in Inland American’s possession
(and not already in the possession of a Xenia Entity) as may be reasonably
requested by the Xenia Entities and necessary for the Xenia Entities to make the
payroll deductions and payments to the authorized payee as required by this
Section 7.2.

Section 7.3 Authorizations for Payroll Deductions. Unless otherwise prohibited
by a Benefit Plan or by this Agreement or another Ancillary Agreement or by
applicable Law, Xenia and the other Xenia Entities, as appropriate, shall honor
payroll deduction authorizations attributable to any Xenia Employee that are in
effect with any Inland American Entity on the Distribution Date relating to such
Xenia Employee, and shall not require that such Xenia Employee submit a new
authorization to the extent that the type of deduction by Xenia or any other
Xenia Entity, as appropriate, does not differ from that made by the Inland
American Entity. Such deduction types include: pre-tax (in accordance with
Section 125 of the Code) contributions to any Xenia Benefit Plan, including any
voluntary benefit plan; scheduled loan repayments to any Xenia Benefit Plan; and
direct deposit of payroll, employee relocation loans, and other types of
authorized company receivables usually collectible through payroll deductions.
Each Party shall, as soon as practicable after the Distribution Date, provide
the other Party with such information in its possession as may be reasonably
requested by the other Party and as necessary for that Party to honor the
payroll deduction authorizations contemplated by this Section 7.3.

 

13



--------------------------------------------------------------------------------

ARTICLE VIII

INDEMNIFICATION

Section 8.1 General Indemnification. The indemnification rights and obligations
of the Parties under this Agreement shall be governed by, and be subject to, the
provisions of Article IX of the Separation Agreement, which provisions are
hereby incorporated by reference into this Agreement.

ARTICLE IX

GENERAL AND ADMINISTRATIVE

Section 9.1 Business Associate Agreements. The Parties hereby agree to enter
into any business associate agreements that may be required for the sharing of
any information pursuant to this Agreement to comply with the requirements of
HIPAA.

Section 9.2 Reasonable Efforts/Cooperation. Each Party shall use its
commercially reasonable efforts to promptly take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable Laws to consummate the transactions contemplated by
this Agreement, including adopting Benefit Plans and/or Benefit Plan amendments.
Without limiting the generality of the foregoing, each of the Parties shall
reasonably cooperate in all respects with regard to all matters relating to the
transactions contemplated by this Agreement for which the other Party seeks a
determination letter or private letter ruling from the IRS, an advisory opinion
from the DOL or any other filing, consent or approval with respect to or by a
Governmental Authority.

Section 9.3 Employer Rights. Except as expressly provided for in Article V,
nothing in this Agreement shall (a) prohibit any Xenia Entity from amending,
modifying or terminating any Xenia Benefit Plan or Xenia Individual Agreement at
any time, subject to the terms and conditions thereof, or (b) prohibit any
Inland American Entity from amending, modifying or terminating any Inland
American Benefit Plan or any Inland American Individual Agreement at any time,
subject to the terms and conditions thereof. In addition, nothing in this
Agreement shall be interpreted as an amendment or other modification of any
Benefit Plan.

Section 9.4 Effect on Employment. Without limiting any other provision of this
Agreement, none of the Distribution or any actions taken in furtherance of the
Distribution, whether under the Separation Agreement, this Agreement, any other
Ancillary Agreement or otherwise, in any case, shall in and of itself cause any
employee to be deemed to have incurred a termination of employment or service
or, except as expressly provided in this Agreement, to entitle such individual
to any payments or benefits under any Benefit Plan or otherwise. Furthermore,
nothing in this Agreement is intended to or shall confer upon any Inland
American Employee, Former Inland American Employee, Xenia Employee or Former
Xenia Employee any right to continued employment or service, or any recall or
similar rights to an individual on layoff or any type of approved leave.

 

14



--------------------------------------------------------------------------------

Section 9.5 Consent Of Third Parties. If any provision of this Agreement is
dependent on the consent or action of any third party, the Parties hereto shall
use their commercially reasonable efforts to obtain such consent or cause such
action. If such consent is withheld or such action is not taken, the Parties
hereto shall use their commercially reasonable efforts to implement the
applicable provisions of this Agreement to the fullest extent practicable. If
any provision of this Agreement cannot be implemented due to the failure of such
third party to consent or take action, the Parties hereto shall negotiate in
good faith to implement the provision in a mutually satisfactory alternative
manner.

Section 9.6 Beneficiary Designation/Release Of Information/Right To
Reimbursement. Without limiting any other provision hereof, to the extent
permitted by applicable Law and except as otherwise provided for in this
Agreement, all beneficiary designations, authorizations for the release of
information and rights to reimbursement made by or relating to Xenia
Participants under Inland American Benefit Plans and in effect immediately prior
to the Effective Time shall be transferred to and be in full force and effect
under the corresponding Xenia Benefit Plans until such beneficiary designations,
authorizations or rights are replaced or revoked by, or no longer apply to, the
relevant Xenia Participant.

Section 9.7 Compliance. As of the Distribution Date, Xenia (acting directly or
through any Xenia Entity) shall be solely responsible for compliance under ERISA
with respect to each Xenia Benefit Plan.

ARTICLE X

MISCELLANEOUS

Section 10.1 Non-Occurrence of Distribution. Notwithstanding anything in this
Agreement to the contrary, if the Separation Agreement is terminated prior to
the Effective Time, all actions and events that are, under this Agreement, to be
taken or occur effective prior to, as of or following the Effective Time, or
otherwise in connection with the Separation, shall not be taken or occur, except
to the extent otherwise determined by Inland American.

Section 10.2 Section 409A. Notwithstanding anything in this Agreement to the
contrary, with respect to any compensation or benefits that may be subject to
Section 409A of the Code and related Department of Treasury guidance thereunder,
the Parties agree to negotiate in good faith regarding any treatment different
from that otherwise provided herein to the extent necessary or appropriate to
(a) exempt such compensation and benefits from Section 409A of the Code,
(b) comply with the requirements of Section 409A of the Code, and/or
(c) otherwise avoid the imposition of tax under Section 409A of the Code;
provided, however, that this Section 10.2 does not create an obligation on the
part of either Party to adopt any amendment, policy or procedure, to take any
other action or to indemnify any Person for any failure to do any of the
foregoing.

Section 10.3 Entire Agreement. This Agreement and the Exhibits referenced herein
and attached hereto, as well as the Separation Agreement and any other
agreements and documents referred to herein or therein, constitute the entire
agreement between the Parties with respect to the subject matter hereof, and
supersede all previous agreements, negotiations, discussions, understandings,
writings, commitments and conversations between the Parties with respect to such
subject matter. No agreements or understandings exist between the Parties with
respect to the subject matter hereof other than those set forth or referred to
herein.

 

15



--------------------------------------------------------------------------------

Section 10.4 Counterparts; Electronic Delivery. This Agreement may be executed
in one or more counterparts, each of which, when so executed and delivered or
transmitted by facsimile, e-mail or other electronic means, shall be deemed to
be an original, and all of which taken together shall constitute but one and the
same instrument. Execution and delivery of this Agreement or any other documents
pursuant to this Agreement by facsimile or other electronic means shall be
deemed to be, and shall have the same legal effect as, execution by an original
signature and delivery in person.

Section 10.5 Survival of Agreements. Except as otherwise expressly contemplated
by this Agreement, all covenants and agreements of the Parties contained in this
Agreement shall survive the Effective Time and remain in full force and effect
in accordance with their applicable terms.

Section 10.6 Notices. All notices, demands and other communications required to
be given to a Party hereunder shall be in writing and shall be personally
delivered, sent by a nationally recognized overnight courier, or mailed by
registered or certified mail (postage prepaid, return receipt requested) to such
Party at the relevant street address set forth below (or at such other street
address as such Party may designate from time to time by written notice in
accordance with this provision):

To Inland American:

Inland American Real Estate Trust, Inc.

2809 Butterfield Road

Oak Brook, Illinois 60523

Attention: President and Chief Executive Officer

To Xenia:

Xenia Hotels & Resorts, Inc.

200 S. Orange Avenue, Suite 1200

Orlando, Florida 32801

Attention: President and Chief Executive Officer

Notice by courier or certified or registered mail shall be effective on the date
it is officially recorded as delivered to the intended recipient by return
receipt or similar acknowledgment. All notices and communications delivered in
person shall be deemed to have been delivered to and received by the addressee,
and shall be effective, on the date of personal delivery.

(a) Waivers. Any term or provision of this Agreement may be waived, or the time
for its performance may be extended, by the Party or the Parties entitled to the
benefit thereof. Any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if, as to any Party, it is executed by a writing
signed by an authorized representative of such Party. Waiver by any Party of any
default by the other Party of any provision of this Agreement shall not be
construed to be a waiver by the waiving Party of any subsequent or other
default, nor shall it in any

 

16



--------------------------------------------------------------------------------

way affect the validity of this Agreement or prejudice the rights of the other
Party, thereafter, to enforce each and every such provision. No failure or delay
by any Party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any other or further exercise thereof, or the exercise of any other right, power
or privilege. The rights and remedies hereunder are cumulative and not exclusive
of any rights or remedies that either Party would otherwise have.

Section 10.7 Amendments. Subject to the terms of Sections 10.9, this Agreement
may not be amended except by an agreement in writing signed by both Parties.

Section 10.8 Assignment; Binding Effect. This Agreement shall be binding upon
and inure to the benefit of the Parties and their successors and permitted
assigns; provided, however, that the rights and obligations of each Party under
this Agreement shall not be assignable, in whole or in part, directly or
indirectly, whether by operation of law or otherwise, by such Party without the
prior written consent of the other Party and any attempt to assign any rights or
obligations under this Agreement without such consent shall be null and void.
Notwithstanding the foregoing, no consent shall be required for the assignment
of a Party’s rights and obligations under this Agreement in whole in connection
with a change of control of a Party so long as the resulting, surviving or
transferee Person assumes all of the obligations of the relevant Party thereto
by operation of Law or pursuant to an agreement in form and substance reasonably
satisfactory to the other Party.

Section 10.9 Termination. Upon written notice, this Agreement may be terminated
at any time prior to the Effective Time by and in the sole discretion of Inland
American without the approval of any other Party. In the event of such
termination, neither Party shall have any Liability any kind to the other Party.

Section 10.10 Performance. Each of Inland American with respect to the Inland
American Entities and Xenia with respect to the Xenia Entities shall cause to be
performed, and hereby guarantees the performance of, and all actions, agreements
and obligations set forth in this Agreement by such Persons.

Section 10.11 No Third-Party Beneficiaries. Except as otherwise expressly
provided in this Agreement, this Agreement is for the sole benefit of the
Parties and their successors and assigns, and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever, under or
by reason of this Agreement. Without limiting the generality of the foregoing,
in no event shall any Inland American Employee, Former Inland American Employee,
Inland American Participant, Xenia Employee, Former Xenia Employee or Xenia
Participant (or any dependent, beneficiary or alternate payee of any of the
foregoing) have any third-party rights under this Agreement.

Section 10.12 Title and Headings. Titles and headings to Sections and Articles
are inserted for the convenience of reference only and are not intended to be a
part of or to affect the meaning or interpretation of this Agreement.

 

17



--------------------------------------------------------------------------------

Section 10.13 Exhibits. The Exhibits attached hereto are incorporated herein by
reference and shall be construed with and as an integral part of this Agreement
to the same extent as if the same had been set forth verbatim herein.

Section 10.14 Governing Law. This Agreement, and the legal relations between the
Parties hereto, shall be governed by and construed in accordance with the laws
of the State of Delaware, without regard to the conflict of laws rules thereof,
to the extent such rules would require the application of the law of another
jurisdiction.

Section 10.15 Dispute Resolution. The provisions of Sections 10.1 – 10.3 of the
Separation Agreement shall apply, mutatis mutandis, to all disputes,
controversies or claims (whether arising in contract, tort or otherwise) that
may arise out of or relate to, or arise under or in connection with this
Agreement or the transactions contemplated hereby.

Section 10.16 Waiver of Jury Trial. EACH PARTY IRREVOCABLY AND ABSOLUTELY WAIVES
THE RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY A
PARTY TO COMPEL THE DISPUTE RESOLUTION PROCEDURES PROVIDED IN SECTION 10.15 OF
THIS AGREEMENT AND ARTICLE X OF THE SEPARATION AGREEMENT AND THE ENFORCEMENT OF
ANY AWARDS OR DECISION OBTAINED FROM SUCH ARBITRATION PROCEEDING, AND AGREES TO
TAKE ANY AND ALL ACTION NECESSARY OR APPROPRIATE TO EFFECT SUCH WAIVER.

Section 10.17 Specific Performance. Subject to the provisions of Sections 10.1 –
10.3 of the Separation Agreement, from and after the Distribution, in the event
of any actual or threatened default in, or breach of, any of the terms,
conditions and provisions of this Agreement, the Parties agree that the Party to
this Agreement who is or is to be thereby aggrieved shall have the right to seek
specific performance and injunctive or other equitable relief of its rights
under this Agreement, in addition to any and all other rights and remedies at
Law or in equity, and all such rights and remedies shall be cumulative. The
Parties agree that, from and after the Distribution, the remedies at Law for any
breach or threatened breach of this Agreement, including monetary damages, may
be inadequate compensation for any loss, that any defense in any action for
specific performance that a remedy at Law would be adequate is hereby waived,
and that any requirements for the securing or posting of any bond with such
remedy are hereby waived.

Section 10.18 Severability. If any term or other provision of this Agreement or
the Exhibits attached hereto or thereto is determined by a nonappealable
decision by a court, administrative agency or arbitrator to be invalid, illegal
or incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the Transactions
is not affected in any manner materially adverse to either Party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the court, administrative agency or arbitrator shall
interpret this Agreement so as to affect the original intent of the Parties as
closely as possible in an acceptable manner to the end that the Transactions are
fulfilled to the fullest extent possible. If any sentence in this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
as broad as is enforceable.

 

18



--------------------------------------------------------------------------------

Section 10.19 Force Majeure. Neither Party (nor any Person acting on its behalf)
shall have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement so long as, and to the
extent to which, the fulfillment of such obligation is prevented, frustrated,
hindered or delayed as a consequence of circumstances of Force Majeure; provided
that such Party (or such Person) shall have exercised commercially reasonable
efforts to minimize the effect of Force Majeure on its obligations. In the event
of an occurrence of a Force Majeure, the Party whose performance is affected
thereby shall give notice of suspension as soon as reasonably practicable to the
other stating the date and extent of such suspension and the cause thereof, and
such Party shall resume the performance of such obligations as soon as
reasonably practicable after the removal of such cause. For purposes of this
Agreement “Force Majeure” means with respect to a Party, an event beyond the
control of such Party (or any Person acting on its behalf), which by its nature
could not have been reasonably foreseen by such Party (or such Person), or, if
it could have been reasonably foreseen, was unavoidable, and includes acts of
God, storms, floods, riots, fires, sabotage, civil commotion or civil unrest,
interference by civil or military authorities, acts of war (declared or
undeclared) or armed hostilities or other national or international calamity or
one or more acts of terrorism or failure of energy sources or distribution
facilities. Notwithstanding the foregoing, the receipt by a Party of an
unsolicited takeover offer or other acquisition proposal, even if unforeseen or
unavoidable, and such Party’s response thereto shall not be deemed an event of
Force Majeure.

Section 10.20 Construction. This Agreement shall be construed as if jointly
drafted by the Parties and no rule of construction strict interpretation shall
be applied against either Party. The Parties represent that this Agreement is
entered into with full consideration of any and all rights which the Parties may
have. The Parties have conducted such investigations they thought appropriate,
and have consulted with such advisors as they deemed appropriate regarding this
Agreement and their rights and asserted rights in connection therewith. The
Parties are not relying upon any representations or statements made by the other
Party, or such other Party’s employees, agents, representatives or attorneys,
regarding this Agreement, except to the extent such representations are
expressly set forth or incorporated in this Agreement. The Parties are not
relying upon a legal duty, if one exists, on the part of the other Party (or
such other Party’s employees, agents, representatives or attorneys) to disclose
any information in connection with the execution of this Agreement or their
preparation, it being expressly understood that neither Party shall ever assert
any failure to disclose information on the part of the other Party as a ground
for challenging this Agreement.

Section 10.21 Limited Liability. Notwithstanding any other provision of this
Agreement, no individual who is a shareholder, director, employee, officer,
agent or representative of Inland American or Xenia, in such individual’s
capacity as such, shall have any liability in respect of or relating to the
covenants or obligations of Inland American or Xenia, as applicable, under this
Agreement and, to the fullest extent legally permissible, each of Inland
American, for itself and the Inland American Entities, and Xenia for itself and
the Xenia Entities, and in each case, for their respective shareholders,
directors, employees and officers, waives and agrees not to seek to assert or
enforce any such liability that any such Person otherwise might have pursuant to
applicable law.

[Signature Page Follows]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective officers as of the date first set forth above.

 

INLAND AMERICAN REAL ESTATE TRUST, INC. By:

/s/ Thomas P. McGuinness

Name: Thomas P. McGuinness Title: President

 

XENIA HOTELS & RESORTS, INC. By:

/s/ Marcel Verbaas

Name: Marcel Verbaas Title: President and Chief Executive Officer

 